Citation Nr: 0207469	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  97-33 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for asthma, bronchitis 
chest pain, and allergic rhinitis, claimed as shortness of 
breath and coughing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
January 1988 and from May 1988 to May 1992.  He had service 
in Southwest Asia from December 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan that denied service connection for asthma, 
bronchitis chest pain, and allergic rhinitis, claimed as 
shortness of breath and coughing. 

This issue was previously before the Board in March 2000 at 
which time it was remanded for additional development.

The claims file was permanently transferred to the RO in 
Atlanta, Georgia in March 2002.

FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  There is no competent evidence to show that the veteran 
has asthma, bronchitis chest pain, allergic rhinitis claimed 
as shortness of breath and a cough that is related to 
service.


CONCLUSION OF LAW

Asthma, bronchitis chest pain, and allergic rhinitis, claimed 
as shortness of breath and coughing, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The RO has not yet had an opportunity to consider the issue 
at hand in light of the above-noted change in law.  
Nonetheless, the Board determines that the law does not 
preclude the Board from proceeding to adjudicate the claim 
without first remanding the claim to the RO, as the 
requirements of the new laws have essentially been satisfied.  
In this regard, the Board notes that as evidenced by the 
August 1997 statement of the case and May 2001 supplemental 
statement of the case, the veteran and his representative 
have been given notice of the pertinent laws and regulations 
governing his claim and the reasons for the denial of his 
claim.  Hence, he has been provided notice of the information 
and evidence necessary to substantiate the claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
identified.  Moreover, the veteran has undergone a VA 
examination in connection with the claim and there is no 
indication that there is additional, pertinent evidence 
outstanding that is necessary for a fair adjudication of the 
issue.  In the Board's view the development and notification 
undertaken by the RO meets the requirements of the VCAA and 
indicates there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating his claim.  
38 U.S.C.A. § 5103A.  Under these circumstances the Board 
finds that the veteran is not prejudiced by the Board's 
consideration of the claim, at this juncture, without first 
remanding them to RO for explicit VCAA consideration.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Based on the 
foregoing, the Board may consider the claim on the merits.

Factual Background

The veteran's service medical records reflect that the 
veteran was treated for an upper respiratory infection in 
December 1987 and chest X-rays were normal.  In January 1988, 
he had a positive skin reaction to a Tuberculosis (TB) test.  
Further testing yielded no positive diagnosis of TB.  He was 
prescribed prophylactic INH, and was tested for TB for the 
next 12 months.  No diagnosis os TB was ever rendered.  The 
service medical records are negative for any complaints or 
findings related to asthma, bronchitis chest pain, or 
allergic rhinitis.  

The veteran was hospitalized at the Saginaw VA Medical Center 
for about 10 days from November to December 1992.  He had 
complaints of a cough and chest pain, but no shortness of 
breath.  He indicated that he had experienced the symptoms 
since he returned from Kuwait.  Chest x-rays revealed no 
active infiltrates.  The diagnoses included atypical chest 
pain and bronchitis.

A May 1993 Persian Gulf examination report noted the 
veteran's complaints of intermittent shortness of breath with 
sneezing and tearing from eyes.  The diagnosis was bronchial 
asthma vs. chronic respiratory condition due to smoke.  A 
pulmonary function test was recommended.  

Saginaw VAMC records dated from 1993 to 2000 noted treatment 
in August 1993 for allergic rhinitis.  The results of 
pulmonary functioning tests performed in November 1993 that 
recorded FEV, FVC, and FEF, were normal.  A February 1994 
consultation report noted a recent diagnosis of asthma.  In 
May 1999 the veteran complained of allergy/cold-like symptoms 
that had been ongoing for two weeks.  The diagnosis was acute 
sinusitis.  In November 1999, the veteran complained of 
difficulty breathing and coughed up whitish-type sputum.  The 
diagnosis was early tracheal bronchitis in a diabetic.  He 
had similar complaints of a cough productive of a mucus-like 
material in March 2000.  

The veteran underwent a VA examination in September 2000.  He 
indicated that he was exposed to petroleum fumes from oil 
well fires in the Persian Gulf, after which he began to have 
breathing problems.  He denied respiratory failure or steroid 
bursts for the respiratory symptoms.  Breathing difficulties 
interfered with job-related activities.  He was noted to be 
physically active and walked one and one-half miles every two 
to three days.  He complained of an occasional intermittent 
cough that was nonproductive.  He smoked one cigarette a day, 
but previously smoked one pack every two days.  Pulmonary 
function tests were normal.  The examination did not reveal 
CHF, emphysema, anemia or interstitial lung disease.  The 
diagnoses were that subjective complaints of difficulty in 
breathing were without any objective findings.  In response 
to the questions posed in the March 2000 Board remand as to 
whether the veteran had any functional disability secondary 
to the difficulty in breathing and as to the likelihood that 
the disability was related to service to include smoke or 
fume exposure from Persian Gulf service, the response was 
that there was no disability with regard to difficulty in 
breathing.

Analysis

Direct service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2001).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Moreover, the Board notes that service connection may also be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001). 

After careful review of the record, the Board finds that 
service connection is not warranted for asthma, bronchitis 
chest pain, and allergic rhinitis, claimed as shortness of 
breath and coughing.

Service medical records do not contain any complaints or 
findings related to asthma, bronchitis chest pain, or 
allergic rhinitis.  While he was treated with prophylactic 
INH for a positive skin reaction to TB, he was never 
diagnosed with a chronic lung disability.  As there was no 
evidence of chronic symptoms in service, there can be no 
continuity of symptomatology even though symptoms manifested 
after service. 

Although the veteran had a diagnosis of bronchial asthma vs. 
chronic respiratory condition within one year of service, 
neither condition is among the presumptive disorders listed 
in 38 C.F.R. § 3.309.  Moreover, the most recent VA 
examination did not reveal evidence of any of the respiratory 
disorders that had been previously diagnosed.

In view of the foregoing, the preponderance of the evidence 
is against the claim of service connection for asthma, 
bronchitis chest pain, and allergic rhinitis, claimed as 
shortness of breath and coughing.  As such, the benefit-of-
the-doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection for manifestations of an undiagnosed 
illness

With respect to claims based upon service during the Persian 
Gulf War, 38 U.S.C.A. § 1117, authorizes VA to compensate any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asian theater of operations during the Persian Gulf 
War.

To implement the Persian Gulf War Veterans' Act, VA added the 
following regulations (which were amended, effective on 
November 2, 1994, to expand the period within which such 
disabilities must become manifest to a compensable degree in 
order for entitlement for compensation to be established). 
The regulations are as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service- connected for purposes of all laws of the 
United States. (b) For the purposes of paragraph (a)(1) of 
this section, signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to: (1) 
fatigue (2) signs or symptoms involving skin (3) headache (4) 
muscle pain (5) joint pain (6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms (8) signs or 
symptoms involving the respiratory system (upper or lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders. (c) Compensation shall 
not be paid under this section: (1) if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or (2) if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) if 
there is affirmative evidence that the illness is the result 
of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.

(d) For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 38 
C.F.R. § 3.317 (2001).

As a threshold matter, the Board notes that military records 
reflect that the veteran had service in Southwest Asia from 
December 1990 to May 1991.  Based upon this evidence, and for 
the purposes of the analysis below, the Board finds that the 
veteran had active military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

As stated above, compensation based on Persian Gulf War 
service, at a minimum, requires evidence of a chronic 
disability resulting from an undiagnosed illness or 
combination of undiagnosed that became manifest during a 
specific period of time.  The medical evidence in this case 
shows that the veteran's complaints of coughing and shortness 
of breath have been associated with more than one respiratory 
disorder, thereby ruling out the existence of an undiagnosed 
illness.  Moreover, the most recent VA examination report 
stated that the veteran's subjective complaints were without 
any objective findings and the opinion proffered was that 
there was no disability associated with breathing.  

In light of the fact that the veteran had been previously 
diagnosed with respiratory disorders and that the most recent 
evidence shows that the veteran is not presently suffering 
from a disorder, the preponderance of the evidence is against 
the claim of service connection asthma, bronchitis chest 
pain, and allergic rhinitis, claimed as shortness of breath 
and coughing.  As such, the benefit-of-the-doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection asthma, bronchitis chest pain, and 
allergic rhinitis, claimed as shortness of breath and 
coughing is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

